DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, species 1 and subspecies B in the reply filed on 10/16/20 is acknowledged.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/16/20.
Claim Objections
Claims 7 and 10 are objected to because of the following informalities:  
In claims 7 and 10, the phrase “the sensor package” lacks proper antecedent basis. Perhaps the phrase “the sensor payload” would be more appropriate.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 7-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Lundin (US 20160075537 A1).

a base 16 configured to support the sensor payload (the base is capable of supporting the sensor payload); 
a suction cup 18 coupled to a first surface (e.g. lower surface of element 15) of the base 16, the suction cup defining a cavity (being a continuous cavity defined by the suction cup 18 and hose 15) that is in fluid communication with a pressurizer 11, wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to a mounting surface (upper surface) of the object (see ¶48); 
a controller (overall control structure) operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity (¶48); and 
a release valve 22 configured to vent the cavity, thereby releasing the suction cup from the mounting surface of the object (¶56 teaches that valve 24 is open while the object 25 is being lifted, and ¶57 describes using valve 22 to allow air into hose 15 and into the suction cup to release the object 25).

As to claim 2, Lundin teaches a check valve 20 positioned in line between the pressurizer and the cavity, wherein the check valve is configured to maintain the predetermined negative pressure within the cavity when the pressurizer is inactive (¶45).

As to claim 3, Lundin teaches wherein the release valve 22 is operatively coupled to the controller (see ¶56), the controller being configured to actuate the release valve 22 to releases the suction cup from the mounting surface of the object (¶56-57).

As to claim 4, Lundin teaches wherein the controller is operatively coupled with a pressure sensor 39 configured to measure the negative pressure within the cavity (¶54).

As to claim 5, Lundin teaches wherein the controller is operatively coupled to the release valve 22 (see ¶56-57), the controller being configured to actuate the pressurizer as a function of a measurement from the pressure sensor (¶49 teaches adjusting the length of the hose based on the length L of the hose, and ¶54 teaches determination of the length L using pressure sensor 39, meaning the pressurizer is controlled based on a measurement from the pressure sensor).

Claims 7-10 do not recite a limitation that distinguishes the claimed invention over the prior art because the claimed sensor package is not positively recited as part of the claimed mounting device (the prior art device of Lundin is capable of use with the claimed sensor payload of claims 7-10).

As to claim 11, Lundin teaches a coupling 19 configured to couple releasably the mounting device to an aerial vehicle (e.g. an aerial vehicle that can releasably attach itself to the coupling 19; the aerial vehicle is not positively recited as part of the claimed .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lundin in view of Wells et al. (US 20090297316 A1, hereinafter Wells).
As to claim 6, Lundin teaches the limitations of the claim except wherein the suction cup comprises a gasket that is configured to conform to a shape or a texture of the mounting surface, thereby providing a fluid-tight seal between the suction cup and the mounting surface (Lundin does not teach wherein the suction cup 18 conforms).
Wells teaches a suction gripper with a suction cup 14 wherein the suction cup comprises a gasket 18 that is configured to conform to a shape or a texture of the mounting surface (¶16 teaches that the cup 14 is a molded elastomer, meaning it conforms to a shape or texture of the mounting surface, being a surface of object 30), thereby providing a fluid-tight seal (i.e. substantially fluid-tight seal) between the suction cup and the mounting surface (the mounting surface being a right side surface of the object 30; ¶16 teaches wherein gasket 18 is an annular lip).
.

Claims 1 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nijenhuis (NL 2012975 C) in view of Shoemaker, Jr. (US 20160379450 A1, hereinafter Shoemaker).
As to claim 1, Nijenhuis teaches a mounting device (element 304 in fig. 31, not including the one or more sensors described in the second paragraph from the bottom of pg. 17 of the translation) for securing a sensor payload (the one or more sensors described in the second paragraph from the bottom of pg. 17 of the translation) at an object (window of a building – fig. 31), comprising: 
[AltContent: textbox (B)][AltContent: arrow]
    PNG
    media_image1.png
    630
    579
    media_image1.png
    Greyscale


a suction cup 325 coupled to a first surface of the base (being the side facing the window in fig. 33), the suction cup defining a cavity.
Nijenhuis does not teach (i.e. in the embodiment of figs. 31-33) wherein the suction cup’s cavity is in fluid communication with a pressurizer, wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to a mounting surface of the object; 
a controller operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity; and 
a release valve configured to vent the cavity, thereby releasing the suction cup from the mounting surface of the object.
Nijenhuis teaches, in another embodiment, wherein the cavity of a suction cup 25 is in fluid communication with a pressurizer “pump” (not shown, see the paragraph starting on line 31 of pg. 15 of the translation), wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to a mounting surface (side surface) of the object (a building); 
a controller (overall control structure of the apparatus) operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity (the paragraph starting on line 31 of pg. 15 of the translation teaches that control of the pressurizer is pre-programmed, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nijenhuis wherein the suction cup’s cavity is in fluid communication with a pressurizer, wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to a mounting surface of the object, wherein the apparatus has a controller operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity, as taught by the another embodiment of Nijenhuis, so as to more securely attach the base to the object (a further advantage would be a reduced risk of damaging or losing the sensor payload, and attaching the payload to the object in fewer attempts).
Nijenhuis still does not teach a release valve configured to vent the cavity, thereby releasing the suction cup from the mounting surface of the object (while the 3rd paragraph of pg. 18 of the translation teaches the concept of releasing suction cups, there is no mention of a release valve).
Shoemaker teaches a suction gripper comprising a release valve (“relief valve,” not shown - ¶32) configured to vent a cavity of a suction cup 106, thereby releasing the suction cup from an object 51 (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nijenhuis as modified such that the suction cups are released with at least a release valve that vents the cavity of the 

As to claim 20, Nijenhuis teaches a system comprising: 
a first mounting device (see the device attached onto the window in fig. 12) configured to secure a first sensor payload (the first sensor payload is not positively recited as part of the claimed system, and the prior art first mounting device is capable of securing a first sensor payload as claimed) to a first mounting surface (i.e. a window – fig. 11), wherein the first mounting device comprises: 
a base 7 configured to support the first sensor payload (the base is capable of supporting a first sensor payload): 
a suction cup 25 coupled to a first surface of the base, the suction cup defining a cavity that is in fluid communication with a pressurizer “pump” (not shown, see the paragraph starting on line 31 of pg. 15 of the translation; note that the pump is in a drone 3), wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to the first mounting surface; 
a controller (overall control structure of the system associated with the first mounting device) operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity (the paragraph starting on line 31 of pg. 15 of the translation teaches that control of the pressurizer is pre-programmed, and wherein control of the pump is “based on observation of the situation via the camera 47 in the drone 3”).
Nijenhuis does not teach wherein the first mounting device comprises 

wherein the system further comprises:
a second mounting device configured to secure a second sensor payload to a second mounting surface, wherein the second mounting device comprises: 
a base configured to support the second sensor payload: 
a suction cup coupled to a second surface of the base, the suction cup defining a cavity that is in fluid communication with a pressurizer, wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to the second mounting surface; 
a controller operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity; and 
a release valve configured to vent the cavity, thereby releasing the suction cup from the second mounting surface; and 
an aerial vehicle configured to place the second mounting device at the second mounting surface based at least in part on information from the first sensor payload.
Shoemaker teaches a suction gripper comprising a release valve (“relief valve,” not shown - ¶32) configured to vent a cavity of a suction cup 106, thereby releasing the suction cup from an object 51 (fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nijenhuis as modified such that the suction cups are released with at least a release valve that vents the cavity of the 
Nijenhuis as modified still does not teach the second mounting device and an aerial vehicle (i.e. second aerial vehicle) for the second mounting device (the Examiner notes that Nijenhuis teaches that the first mounting device is used with a first aerial vehicle 3).
However, such a difference would have been an obvious duplication of parts. It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04(VI)(B)). In the instant application, there is no evidence that having more than one mounting device produces a new and unexpected result.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Nijenhuis as modified such that there is a plurality of mounting devices and aerial vehicles, since such a modification would be a mere duplication of parts for the predictable result that a widespread fire could be combatted more effectively (the 11th paragraph of pg. 14 of the translation of Nijenhuis teaches that one aerial vehicle 3 and mounting device can fight a fire, meaning that a plurality of them can fight a larger fire more effectively).
Nijenhuis teaches a second mounting device (similar to the first mounting device) configured to secure a second sensor payload (the second sensor payload is not positively recited as part of the claimed system, and the second mounting device is capable of securing the second sensor payload as claimed) to a second mounting surface (i.e. a different window than the first mounting surface), wherein the second 
a base configured to support the second sensor payload: 
a suction cup coupled to a second surface of the base, the suction cup defining a cavity that is in fluid communication with a pressurizer, wherein the pressurizer is configured to create a negative pressure within the cavity to adhere the suction cup to the second mounting surface; 
a controller operatively coupled to the pressurizer, the controller configured to selectively activate the pressurizer to achieve a predetermined negative pressure within the cavity; and 
a release valve configured to vent the cavity, thereby releasing the suction cup from the second mounting surface; and 
an aerial vehicle (similar to the drone 3 used to mount the base 7 on the mounting surface) configured to place the second mounting device at the second mounting surface based at least in part on information from the first sensor payload (the aerial vehicle is capable of being used to place second mounting device at the second mounting surface based at least in part on information from the first sensor payload).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Nijenhuis in view of Shoemaker as applied to claim 1 above and further in view of Carter et al. (US 20170354847 A1, hereinafter Carter).
As to claim 12, Nijenhuis as modified teaches the limitations of the claim except for a passive adherent coupled to the first surface of the base, wherein the passive 
Carter teaches a suction gripping device comprising a suction cup (one of the plural suction cups 105) and a passive adherent 320 (see fig. 9B, fig. 11 and ¶62-63; ¶62 teaches that a plurality of the suction cups have a passive adherent 320; ¶63 and fig. 11 teach that the passive adherent 320 has “dry adhesive” microstructures; the Examiner considers the claimed passive adherent to be a passive adherent belonging to a second of the plural suction cups 105) coupled to the first surface of the base 110 (fig. 6), wherein the passive adherent is configured to adhere the mounting device to a mounting surface (surface of a wall 205) via the base (the passive adherent 320 attaches the base to the mounting surface, and therefore attaches the mounting device to the mounting surface via the base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Nijenhuis as modified to have a passive adherent coupled to the first surface of the base, wherein the passive adherent is configured to adhere the mounting device to the mounting surface via the base as taught by Carter so as to enhance friction at the suction cup (as suggested by the phrase “friction enhancing element” - ¶63 of Carter) to improve the suction cup’s grip.

As to claim 13, Nijenhuis as modified teaches wherein the passive adherent 320 comprises a plurality of adhesive pads 320 (see fig. 9B).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN C PARCO JR whose telephone number is (571)270-1968.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/R.C.P./           Examiner, Art Unit 2853                                                   

/JILL E CULLER/           Primary Examiner, Art Unit 2853